Citation Nr: 0127767	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for additional disability 
(claimed as peripheral neuropathy of the arms, legs, and 
shoulders; migraine headaches; vision problems; right leg 
pain; back pain; neck pain; and fibromyalgia) under the 
provisions of 38 U.S.C.A. § 1151, claimed to have resulted 
from treatment received at a Department of Veterans Affairs 
(VA) medical facility.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The veteran had active military service from July 1981 to 
February 1984 and from January 1985 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before this Board Member.  

In March 1998, the veteran underwent electromyography (EMG) 
at the VA Medical Center in Long Beach, California.  She 
claims that she now has a variety of disabilities (to include 
peripheral neuropathy of the arms, legs, and shoulders; 
migraine headaches; vision problems; right leg pain; back 
pain; neck pain; and fibromyalgia) as a result of that 
procedure being performed incorrectly.  Unfortunately, 
additional evidentiary development is needed prior to 
appellate disposition of this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

This claim was filed after October 1, 1997 and must be 
adjudicated under the current version of 38 U.S.C.A. § 1151.  
See VAOPGCPREC 40-97.  The current 38 U.S.C.A. § 1151 
provides that when a veteran has additional disability not 
the result of her own willful misconduct, and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished under any law administered by the 
Secretary, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service-
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a).  For 
this claim to be successful, there must be a showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); see also 38 C.F.R. § 3.159 (2001).  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA for the reasons discussed below.  Therefore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that VA treatment records exist that have not 
been obtained.  First, the veteran has reported receiving 
treatment at the VA medical facility in El Paso, Texas, 
shortly after her separation from service (i.e., 
approximately 1986-87).  One of her main contentions is that 
she never experienced neck pain before the EMG was performed 
in 1999.  However, when she reported for VA examination in 
1986, she listed among her complaints neck pain with a 
tingling sensation in the arm, and she indicated that she was 
receiving treatment at the VA facility in El Paso.  Those 
records would certainly be relevant to this case if they were 
to show cervical spine problems existed prior to 1999.  
Second, the veteran has also received extensive treatment at 
the VA medical facility in Long Beach, California.  That 
facility submitted very few treatment records in response to 
the RO's request for records.  The veteran has submitted 
several other records for treatment at that facility, which 
clearly establishes that additional records exist.  Also, any 
records for VA treatment prior to 1998 would be relevant to 
establishing the status of her medical condition prior to the 
1998 EMG procedure.  Furthermore, VA treatment records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the veteran's complete VA file 
from El Paso and Long Beach must be obtained.  

Third, the veteran has reported receiving extensive private 
treatment from her family doctor, several orthopedists and 
neurologists, and private emergency rooms.  She did submit 
extensive medical evidence at her hearing, to include records 
from Santa Ana/Tustin Physicians Group (Drs. Karen Fong and 
Geoffrey Furman) dated from 1994 to 2001, Dr. Israel Chambi 
dated in 2000, Dr. Stanley van den Noort dated in 1998, and 
Dr. James Ryba dated in 1999.  It is not known, however, 
whether this is all the relevant private medical evidence 
that exists.  The veteran did complete releases for records 
from Dr. Daniel Dobalian and Dr. John Witczak at the time of 
her hearing, but those releases have since expired.  To 
comply with the VCAA, the RO must ask the veteran for a 
complete list of physicians and facilities that have treated 
her for her additional complaints since the EMG and then 
request copies of the actual treatment records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of all private medical 
providers and emergency rooms that have 
treated her for the additional 
disabilities she is claiming since the 
1998 EMG was performed.  She should 
provide the appropriate releases so that 
the RO can request such records, and the 
authorizations for release of information 
must be completed in full.  She should 
also resubmit releases for Dr. Daniel 
Dobalian and Dr. John Witczak since the 
prior releases have expired.

The RO should only request records 
identified by the veteran that are not 
already associated with the claims file.  
See list above.  When requesting records 
from private physicians, the RO should 
specify that actual treatment records, to 
include all diagnostic test results, as 
opposed to summaries, are needed.  All 
efforts to obtain private treatment 
records, including follow-up requests, if 
appropriate, should be fully documented.  
If any private treatment records are not 
obtained, the RO should inform the veteran 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain the records.  The RO should also 
inform the veteran what further action, if 
any, will be taken by the RO with respect 
to her claim.  Allow an appropriate period 
of time within which to respond.

2.  The RO must obtain the veteran's 
complete treatment records from the VA 
medical facilities in El Paso and Long 
Beach.  The RO should continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  The RO must also ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to include compliance 
with the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); see also 38 C.F.R. 
§ 3.159 (2001).

4.  Thereafter, the RO should 
readjudicate this claim, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




